DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 5/10/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 12-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly amended claims are drawn to a mechanism of action. The original claims were drawn to a method of treating a disease or disorder.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1 and 3-11 are currently under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating inflammation in a subject in need thereof, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract, does not reasonably provide enablement for a method for treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract; wherein said disease associated with inflammation is rheumatoid arthritis, juvenile rheumatoid arthritis, psoriatic arthritis, osteoarthritis, refractory rheumatoid arthritis, chronic non-rheumatoid arthritis, asthma, or a combination thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims (partially newly applied as necessitated by amendment).
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claim 1 is drawn to a method for treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract; wherein said disease associated with inflammation is rheumatoid arthritis, juvenile rheumatoid arthritis, psoriatic arthritis, osteoarthritis, refractory rheumatoid arthritis, chronic non-rheumatoid arthritis, asthma, or a combination thereof.  Claim 3 is drawn to the method according to claim 1, wherein said therapeutically effective amount is effective to ameliorate expression or production of at least one inflammatory marker selected from the group consisting of 5-lipoxygenase (5-LOX), 5- Lipoxygenase activating protein (FLAP), Macrophage/Adipocyte Fatty acid binding protein (aP2), IFN-y, IL-4, ICAM, VCAM, MMPs, TNFa and IL-1p.  Claim 4 is drawn to the method as claimed in claim 1, wherein said disease associated with inflammation is a result of biomolecular secretion from activated and degranulated mast cells; said disease associated with inflammation being selected from the group consisting of osteoarthritis, fibromyalgia, atherosclerosis, inflammatory bowel disease, interstitial cystitis, irritable bowel syndrome, migraines, angina, chronic prostatitis, eczema, arthritis, multiple sclerosis, psoriasis, sun burn, and periodontal disease.  Claim 5 is drawn to the method as claimed in claim 1, wherein the disease or disorder is treated with a therapeutically effective amount of a combination of: from 30% to 70% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 30% to 70% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract.  Claim 6 is drawn to the method as claimed in claim 1, wherein the Boswellia serrata resin non-acidic, water-immiscible organic solvent extract comprises at least three compounds selected from the group consisting of guiol, nephthenol, serratol, diterpene X, lupeol, olean-12-ene-3p-ol, olean-12-ene-3a-ol, lanosta-8,24-diene-3a-ol and 
    PNG
    media_image1.png
    11
    112
    media_image1.png
    Greyscale
  Claim 7 is drawn to the method as claimed in claim 1, wherein the disease associated with inflammation is asthma, 
The nature of the invention is complex in that the claims are drawn to a method for treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract; wherein said disease associated with inflammation is rheumatoid arthritis, juvenile rheumatoid arthritis, psoriatic arthritis, osteoarthritis, refractory rheumatoid arthritis, chronic non-rheumatoid arthritis, asthma, or a combination thereof.
Breadth of the Claims: The claims are broad in that the claims recite a method for treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the 
Guidance of the Specification and Existence of Working Examples:  The specification describes administering a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract for treating inflammation.  The specification envisions that by administering a composition comprising a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract will have utility in humans by treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, a disease associated with collagen synthesis, or a combination thereof.
However, no working examples are provided with regard to a method for treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract; wherein said disease associated with inflammation is rheumatoid arthritis, juvenile rheumatoid arthritis, psoriatic arthritis, osteoarthritis, refractory rheumatoid arthritis, chronic non-rheumatoid arthritis, asthma, or a 
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  Asthma requires treatment with either long term or quick relief.  For long term, medications include inhaled corticosteroids, but for quick relief the treatment requires short acting beta agonists as an example (See e.g. Reference X, “Treament: Medications”).  Osteoarthritis requires treatment with acetaminophen and/or NSAIDs as well as physical therapy (See e.g. Reference U1, “Treatment: Medications”). Thus, these different inflammatory disease require different courses of treatment.  These are only a few examples from the various types of diseases that cause inflammation. These diseases all require different treatment methods, and Applicant has not provided representative examples to demonstrate efficacy for any or all diseases that cause inflammation.  Applicant has only provided examples of treatment of inflammation itself, not diseases that include inflammation as a symptom.
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method for treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 10% to 90% by weight of the combination of a Boswellia serrata resin non-acidic, water-immiscible organic solvent extract (BNRE) obtained by selectively removing acidic compounds from a Boswellia serrata gum resin extract; wherein said disease associated with inflammation is rheumatoid arthritis, juvenile rheumatoid arthritis, psoriatic arthritis, osteoarthritis, refractory rheumatoid arthritis, chronic non-rheumatoid arthritis, asthma, or a combination thereof.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to treat a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation, said method comprising: administering to the subject a therapeutically effective amount of a combination of: from 10% to 90% by weight of the combination of a Boswellia serrata extract selectively enriched in 3-0-acetyl-11-keto-s-boswellic acid (AKBA); and from 
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1 and 3-11 are not considered to be fully enabled by the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are rendered uncertain by the phrase “A method for treating a disease or disorder in a subject in need thereof, wherein said disease or disorder is a disease associated with inflammation” because Applicant then goes on to list diseases but it is not clear how this is a 
The metes and bounds of claims 4 and 7 are rendered uncertain by the phrase “said disease associated with inflammation being selected from the group consisting of osteoarthritis, fibromyalgia, atherosclerosis, inflammatory bowel disease, interstitial cystitis, irritable bowel syndrome, migraines, angina, chronic prostatitis, eczema, arthritis, multiple sclerosis, psoriasis, sun burn, and periodontal disease” in claim 4 and “wherein the disease associated with inflammation is asthma, atherosclerosis, endothelial dysfunction, osteoarthritis, or rheumatoid arthritis” in claim 7 because Applicant is expanding the list of diseases because these diseases are not all claimed in claim 1.  Thus, Applicant is expanding the scope of the claims.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.